DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-226100, filed on 2018-11-30.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (US Patent/PGPub. No. 20170285847) in view of Lu et al. (US Patent/PGPub. No. 20180181258) and HAMAGUCHI (US Patent/PGPub. No. 20190171314).

Regarding Claim 1 (currently amended), Uehara teaches a detection apparatus ([0182], FIG. 20(A)-20(D), i.e. detection operation … first electrodes 25) comprising:
a detection electrode block ([0182], FIG. 20(A)-20(D), i.e. blocks BKNB(n), BKNB(n+1), BKNB(n+2), and BKNB(n+3)) including a plurality of detection electrodes ([0182], FIG. 20(A)-20(D), i.e. first electrodes 25) arranged in a first direction ([0182], FIG. 20(A)-20(D), i.e. direction Dx);
a detection circuit ([0141], FIG. 20(A)-20(D), i.e. first/second detection circuit(s) DET1/DET2) configured to be coupled to (FIG. 20(A)-20(D), i.e. as shown by the figure(s)) the detection electrodes (i.e. please see above citation(s)) to detect detection signals ([0184], FIG. 20(A)-20(D), i.e. detection signals) corresponding to changes in capacitance ([0051], FIG. 3, i.e. capacitance C2 between the finger and the detection electrode E1 is added to the capacitance C1 of the detection electrode E1) of the detection electrodes (i.e. please see above citation(s)); and
a coupling circuit ([0180], FIG. 20(A)-20(D), i.e. multiplexer 14B) configured to couple ([0180], FIG. 20(A)-20(D), i.e. selective coupling) the detection electrodes to the detection circuit (i.e. please see above citation(s)) and uncouple ([0185], FIG. 20(A)-20(D), i.e. not selected) the detection electrodes from the detection circuit (i.e. please see above citation(s)),
wherein the coupling circuit does not couple the detection electrodes and the detection circuit to each other by a coupling pattern ([0185], FIG. 20(B), i.e. three rows, BKNB(n), BKNB(n+1), and BKNB(n+2)) corresponding to an (r+1)-th row ([0185], FIG. 20(B), i.e. BKNB(n+2)) of the Hadamard matrix in the first mode ([0185], FIG. 20(B), i.e. first electrodes … not selected).
However, Uehara does not explicitly teach
the coupling circuit has
a first detection mode of coupling the detection electrodes and the detection circuit to each other by r coupling patterns corresponding to a first row to an r-th row of a Walsh Hadamard matrix in a first detection period, and
a second detection mode of coupling the detection electrodes and the detection circuit to each other by n coupling patterns corresponding to the first row to an n-th row 
In the same field of endeavor, Lu et al. teach
the coupling circuit ([0022], FIG. 1, i.e. driving device 100) has
a first detection mode ([0027], FIG. 2-4, i.e. driving electrodes Tx1-Tx3) of coupling the detection electrodes ([0022], FIG. 1, i.e. driving electrodes Tx1-Txn and sensing electrodes Rx1-Rxn) and the detection circuit ([0022], FIG. 1, i.e. sensing device 200) to each other by r coupling patterns ([0027], FIG. 2-4, i.e. three) corresponding to a first row to an r-th row ([0027], FIG. 2-4, i.e. Tx1-Tx3) of a Walsh Hadamard matrix ([0027], FIG. 2-4, i.e. Walsh matrix W(8)) of in a first detection period ([0027], FIG. 2-4, i.e. driving period of electrodes Tx1-Tx3), and
a second detection mode ([0027], FIG. 2-4, i.e. driving electrodes Tx1-Tx8) of coupling the detection electrodes and the detection circuit to each other by n coupling patterns ([0027], FIG. 2-4, i.e. three) corresponding to the first row to an n-th row ([0027], FIG. 2-4, i.e. Tx1-Tx8) of the Hadamard matrix in a second detection period ([0027], FIG. 2-4, i.e. driving period of electrodes Tx1-Tx8) that is longer than ([0027], FIG. 2-4, i.e. driving of eight period sis longer than three) the first detection period, n being greater than r ([0027], FIG. 2-4, i.e. 8 > 3),
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Uehara teaching of a Wash Hadamard matrix touch device comprising circuits and plurality of electrodes with Lu et al. teaching of a Wash Hadamard matrix touch device comprising circuits and plurality of electrodes driving periods to effectively reduce complex driving of a Wash Hadamard matrix by driving plurality of electrodes driving periods (Lu et al.’s [0027])).
However, Uehara and Lu et al. do not explicitly teach
a drive electrode that does not overlap with the detection electrode block in a plan view.
In the same field of endeavor, HAMAGUCHI teaches
a drive electrode ([0077], FIG. 1, i.e. odd-numbered rows (controlled by DS0, DS2, DS4, .  . . ) operate as the drive (dedicated) electrodes) that does not overlap with (FIG. 1, i.e. as shown by the figure(s)) the detection electrode block ([0077], FIG. 1, i.e. even-numbered rows (controlled by SS1, SS3, SS5, .  . . ) operate as the detection electrodes) in a plan view (FIG. 1, i.e. as shown by the figure(s)).
Uehara and Lu et al. teaching of a Wash Hadamard matrix touch device comprising circuits, plurality of electrodes, and plurality of electrodes driving periods with HAMAGUCHI teaching of a Wash Hadamard matrix touch device comprising non-overlapping drive and detect electrodes to effectively drive self-capacitive touch panel by utilizing non-overlapping drive and detect electrodes (HAMAGUCHI’s [0077]).
Regarding Claim 2 (original), the detection apparatus according to claim 1, wherein
Uehara teaches the detection electrodes are arranged in the first direction (i.e. please see above citation(s)) and a second direction ([0182], FIG. 20(A)-20(D), i.e. direction Dy) crossing (FIG. 20(A)-20(D), i.e. as shown by the figure(s)) the first direction (i.e. please see above citation(s)).
Regarding Claim 3 (original), the detection apparatus according to claim 2, wherein
Uehara teaches a first selection operation ([0136], FIG. 20(A), i.e. selected block BKNB(n)) and a second selection operation ([0136], FIG. 20(A), i.e. selected block BKNB(n+1)) are performed for ([0136], FIG. 20(A), i.e. sequentially selected) each of the first direction and the second direction (i.e. please see above citation(s)),
wherein the first selection operation (i.e. please see above citation(s)) is an operation of selecting ([0136], FIG. 20(A), i.e. selected block BKNB(n)), from among the detection electrodes (i.e. please see above citation(s)), a detection electrode ([0183], FIG. 20(A), i.e. detection electrode block 25B(m)/25B(m+1)) arranged corresponding to a positive sign of positive and negative sings ([0183], FIG. 20(A), i.e. “1” and “-1”) included in the Walsh Hadamard matrix (i.e. please see above citation(s)), and
wherein the second selection operation (i.e. please see above citation(s)) is an operation of selecting ([0136], FIG. 20(A), i.e. selected block BKNB(n+1)), from among the detection electrodes (i.e. please see above citation(s)), a detection electrode ([0183], FIG. 20(A), i.e. detection electrode blocks 25B(m)) arranged corresponding to a negative sign of the positive and negative sings ([0183], FIG. 20(A), i.e. “1” and “-1”) included in the Walsh Hadamard matrix (i.e. please see above citation(s)).
 4 (original), the detection apparatus according to claim 1,
Uehara teaches further comprising:
a drive electrode ([0182], FIG. 20(A)-20(D), i.e. one of BKNB(n), BKNB(n+1), BKNB(n+2), and BKNB(n+3)) arranged at a position ([0182], FIG. 20(A)-20(D), i.e. position of one of BKNB(n), BKNB(n+1), BKNB(n+2), and BKNB(n+3)) adjacent to (FIG. 20(A)-20(D), i.e. as shown by the figure(s)) the detection electrodes (i.e. please see above citation(s)); and
a drive signal generation circuit ([0093], FIG. 11, i.e. gate driver 12B) configured to be coupled to (FIG. 11 & 20, i.e. as shown by the figure(s)) the drive electrode (i.e. please see above citation(s)) to supply a drive signal ([0093], FIG. 11, i.e. scanning signal generator 15a) to the drive electrode (i.e. please see above citation(s)).
Regarding Claim 5 (original), the detection apparatus according to claim 4,
wherein
Uehara teaches the detection electrodes (i.e. please see above citation(s)) are provided to one face ([0066], FIG. 6, i.e. top face) of a substrate ([0066], FIG. 6, i.e. first substrate 21), and
wherein a height ([0066], FIG. 6, i.e. height of second electrode 22) of the drive electrode from the one face (i.e. please see above citation(s)) is greater than ([0066], FIG. 6, i.e. 22 greater than 25) a height ([0066], FIG. 6, i.e. height of first electrode 25) of the detection electrodes from the one face (i.e. please see above citation(s)).
Regarding Claim 6 (original), the detection apparatus according to claim 1,
Uehara teaches further comprising:
a drive electrode ([0066], FIG. 6, i.e. second electrode 22) facing (FIG. 6, i.e. as shown by the figure(s)) the detection electrodes i.e. please see above citation(s)) in a noncontact manner (FIG. 6, i.e. as shown by the figure(s)); and
a drive signal generation circuit ([0093], FIG. 11, i.e. gate driver 12B) configured to be coupled to (FIG. 11 & 20, i.e. as shown by the figure(s)) the drive electrode (i.e. please see above citation(s)) to supply a drive signal ([0093], FIG. 11, i.e. scanning signal generator 15a) to the drive electrode (i.e. please see above citation(s)).
Regarding Claim 7 (original), the detection apparatus according to claim 1,
Uehara teaches further comprising a drive signal generation circuit ([0093], FIG. 11, i.e. gate driver 12B) coupled to (FIG. 11 & 20, i.e. as shown by the figure(s)) the detection electrodes (i.e. please see above citation(s)) to supply a drive signal ([0093], FIG. 11, i.e. scanning signal generator 15a) to the detection electrodes (i.e. please see above citation(s)).
Regarding Claim 8 (previously presented), the detection apparatus according to claim 3,
wherein,
Lu et al. teach
in the first detection mode, the first selection operation corresponding to (i.e. please see above citation(s)) rows ([0027], FIG. 2-4, i.e. driving electrodes Tx1-Tx3) of part included in the Walsh Hadamard matrix (i.e. please see above citation(s)) is performed a plurality of times ([0027], FIG. 2-4, i.e. driving electrodes Tx1-Tx3 and Tx1-Tx8).

Response to Arguments

4.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

5.	All dependent claims are properly rejected or objected as shown above.

6.	Applicants’ Response to the Final Office Action, 11/16/2020, has been entered and made of record. Claim(s) 1 is/are amended. Thus, Claims 1-8 is/are pending.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628